Case 5:18-cv-00541-EEF-MLH Document 375 Filed 10/08/20 Page 1 of 1 PageID #: 6834

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


ANTHONY TELLIS ET AL                                  CASE NO. 5:18-CV-00541

VERSUS                                                JUDGE ELIZABETH E. FOOTE

JAMES M LEBLANC ET AL                                 MAGISTRATE JUDGE HORNSBY


                                    NOTICE OF MOTION SETTING

        Please take notice that the Appeal of Magistrate Judge Decision to District Judge (Document No.
374) filed by Advocacy Center of Louisiana, Bruce Charles on October 8, 2020 has been referred to the
Honorable Elizabeth Erny Foote.

                                                 Deadlines

        Responses to said motion are due within twenty-one (21) days after service of the motion in
accordance with LR 7.5. Opposition to the motion must be filed timely or the motion will be considered
unopposed. A reply to the response may be filed within seven (7) days after the filing of the response,
except as otherwise provided within this Court's standing pretrial order. Leave of court will be required to
file any additional briefs. At the close of the briefing time, the record will be submitted to the Court for
consideration. Responses not timely filed will not be considered.

                                            No Oral Argument

         It is generally the policy of this Court to decide motions on the basis of the record without oral
argument. Should the Court feel oral argument is necessary, all parties will be notified. Any party may
request oral argument by motion. The motion should specify the need for argument. The Court will notify
all parties of its decision to grant or deny oral argument. Briefs filed in support or opposition of any
pending motion should fully address all pertinent issues.

                                        Courtesy Copies Required

       At the time of filing, an electronic copy of the motions and briefs including attachments shall be e-
mailed in Word format to:

                          foote_motions@lawd.uscourts.gov



DATE OF NOTICE: October 8, 2020

                                            TONY R. MOORE
                                            CLERK OF COURT
